internal_revenue_service number release date index number -------------------- ----------------------- ------------------------------------------------------- ---------------------------- --------------------------- - department of the treasury washington dc person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec - plr-137108-03 date date ----------- ------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ legend company ---------------------------------------------------------------------------------------------------------- plan -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- amount x amount y dear -------------- this responds to company's date letter and subsequent submissions on date date and date requesting various rulings concerning the federal_income_tax consequences of participation in the plan company is in the business of supplying specialized service-providers to certain service-recipients throughout the united_states on an as needed basis it established the plan to provide supplemental nonqualified_deferred_compensation benefits to certain key employees under the plan participants can elect to defer any portion of the salary bonus overtime pay and commissions they earn during the plan_year which is the calendar_year to effect a deferral participants must submit an election form to the plan's administrator prior to the beginning of the plan_year employees who become eligible to participate in the plan during the plan_year may elect to participate and effect a deferral by submitting plr-137108-03 an election form to the plan's administrator within days of becoming eligible to participate in the plan elections to defer amounts under the plan must specify the amount that is to be deferred whether benefit payments are to commence on the plan's retirement date or on a fixed payment_date and the manner in which benefits are to be paid elections under the plan are irrevocable both as to the amount deferred and as to the time and manner of payment the plan's retirement date is the earlier of the date the participant attains age and has years_of_service with company or when the participant's age added to his or her years_of_service with company equals amounts deferred under a fixed payment_date election must be deferred for a minimum of years in addition to paying benefits in accordance with the deferral_period specified in a deferral election the plan pays benefits upon a participant's death disability or separation_from_service with company the plan also provides for limited financial hardship withdrawals in the event of an unforeseeable_emergency beyond the participant's control the plan defines the term unforeseeable_emergency as an unanticipated emergency that is caused by an event beyond the control of the participant and that would result in severe financial hardship to the individual if early withdrawal were not permitted the plan limits participants to one hardship_withdrawal per plan_year and it suspends a participant's deferrals for the duration of the plan_year if a hardship_withdrawal is made the manner in which benefits are paid under the plan depends upon the balance of the participant's deferral account on the date benefit payments commence if the balance is less than amount x the benefit will be paid in a single sum if the balance exceeds amount y the benefit will be paid monthly over years if the balance is greater than or equal to amount x but less than or equal to amount y benefits are paid monthly over a two three five or year period as selected by the participant on the deferral election form amounts deferred under the plan are credited to a notional account the plan allows participants to choose among a variety of company-determined investment options for measuring the deemed rate of return on the deferred amounts the plan specifically prohibits the creation of a_trust for purposes of holding amounts deferred under the plan or for purposes of assisting company in satisfying its obligations under the plan the plan permits company to purchase insurance and annuity_contracts in connection with its obligations under the plan but it provides that company must be the sole owner and beneficiary of all such contracts plr-137108-03 the plan permits company to make discretionary contributions to participant accounts vesting of discretionary contributions and earnings thereon occurs according to a three-year level vesting schedule discretionary contributions and earnings thereon are forfeited if a participant separates from service with company for cause as defined in the plan the plan provides that participants have the status of general unsecured creditors of company and that the plan constitutes a mere unfunded and unsecured promise by company to pay benefits in the future it also provides that a participant's rights to benefit payments under the plan are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant's beneficiary the plan also provides that it is the intention of company that the plan is unfunded for tax purposes and for purposes of title of the employee retirement income savings act of erisa sec_83 of the internal_revenue_code code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not plr-137108-03 constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form the economic_benefit_doctrine applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors section dollar_figure of revproc_92_65 1992_2_cb_428 states that in each request for a ruling involving the deferral of compensation the service will determine whether the doctrine_of constructive receipt is applicable on a case by case basis the service will ordinarily issue rulings regarding unfunded_deferred_compensation arrangements only if the requirements of revproc_71_19 1971_1_cb_698 are met and in addition the arrangement meets the guidelines set forth in revproc_92_65 sec_3 a of revproc_92_65 restates the position of section dollar_figure of revproc_71_19 that if a plan provides for an election to defer payment of compensation such election must be made before the beginning of the period_of_service generally the cash- basis employee's taxable_year sec_3 a of revproc_92_65 provides that in the first year in which a participant becomes eligible to participate in a non-qualified deferred_compensation plan the newly eligible_participant may make an election to defer compensation_for services to be performed subsequent to such election within days after the date the employee becomes eligible sec_3 b of revproc_92_65 states that the plan must define the time and method for payment of deferred_compensation for each event such as termination of employment regular retirement disability retirement or death that entitles a participant to receive benefits the plan may specify the date of payment or provide that payments will begin within days after the occurrence of a stated event sec_3 c of revproc_92_65 states that the plan may provide for payment of benefits in the case of an unforeseeable_emergency unforeseeable_emergency must be defined in the plan as an unanticipated emergency that is caused by an event beyond the control of the participant or beneficiary and that would result in severe financial hardship to the individual if early withdrawal were not permitted the plan must plr-137108-03 further provide that any early withdrawal approved by the employer is limited to the amount necessary to meet the emergency language similar to that described in sec_1_457-2 and of the income_tax regulations may be used sec_3 d of revproc_92_65 states that the plan must provide that participants have the status of general unsecured creditors of the employer and that the plan constitutes a mere promise by the employer to make benefit payments in the future the plan also must state that it is the intention of the parties that the arrangements be unfunded for tax purposes and for purposes of title i of erisa sec_3 e of revproc_92_65 states that the plan must provide that a participant's rights to benefit payments under the plan are not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant's beneficiary sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 of the code and sec_1_404_a_-12 of the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or compensation deferred under a nonqualified_plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier sec_404 provides virtually identical deduction timing rules for non-qualified plan participants who have no employer-employee relationship with the payor provided the plan does not become other than unfunded for purposes of title i of erisa and based on the information submitted and representations made we conclude that neither amounts deferred under the plan by plan participants nor deemed investment returns on those amounts nor discretionary contributions made by company pursuant to the plan to a participant's notional account nor earnings on those discretionary contributions cause current recognition of income by plan participants who are on the cash_receipts_and_disbursements_method of accounting under the constructive_receipt_doctrine of sec_451 of the code neither amounts deferred under the plan by plan participants nor deemed investment returns on those amounts nor discretionary contributions made by company pursuant to the plan to a participant's notional account nor earnings on those discretionary contributions cause current recognition of income by plan participants or their beneficiaries under sec_83 of the code plr-137108-03 this ruling is directed only to company and it applies only to the provisions of the plan as submitted on date with the proposed revisions submitted on date date and date if the plan as submitted is modified or if the plan is not amended in accordance with the revisions submitted on date date and date this letter will have no effect this ruling does not apply to amounts deferred under the plan prior to the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely catherine livingston fernandez chief executive compensation branch office of office of division counsel associate chief_counsel tax exempt and government entities ---------------------------------------------------------- -------------------------------------------
